 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 1 of 24 PageID #: 99




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 KAJEET, INC.,

                          Plaintiff,

                     v.                    C.A. No. 19-CV-02370-MN

 GRYPHON ONLINE SAFETY, INC.,

                          Defendant.




GRYPHON ONLINE SAFETY, INC’S MEMORANDUM OF LAW IN SUPPORT OF ITS
  FED. R. CIV. P. 12(b)(6) MOTION TO DISMISS KAJEET, INC.’S COMPLAINT


 OF COUNSEL:
                                           George Pazuniak (No. 478)
 Sanjeev Kumar                             O’Kelly & Ernst, LLC
 Hunt Pennington Kumar & Dula PLLC         824 N. Market Street, Suite 1001A
 609 Castle Ridge Road, Suite 315          Wilmington, DE 19801
 Austin, TX 78746                          302-478-4230
 (512) 766-6082                            gp@del-iplaw.com
 skumar@hpkdlaw.com

                                             Counsel for Defendant
Dated: May 8, 2020                           Gryphon Online Safety, Inc.




                                       i
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 2 of 24 PageID #: 100




                                                   TABLE OF CONTENTS


INTRODUCTION..................................................................................................................... - 1 -

SUMMARY OF ARGUMENTS.............................................................................................. - 1 -

STATEMENT OF FACT ......................................................................................................... - 2 -

         a. The Two Claims In Suit ................................................................................................ - 2 -
         b. Kajeet’s Complaint ....................................................................................................... - 3 -

ARGUMENT ............................................................................................................................. - 3 -

   I.       THE APPLICABLE LAW ..................................................................................................... - 3 -

   II.      THE CLAIMS ARE UNPATENTABLE UNDER 35 U.S.C. § 101 ............................................ - 4 -

         a. Pleading Patentability Arguments Does Not Avoid Dismissal..................................... - 4 -
         b. The Asserted Claims Fail Alice Step 1 ......................................................................... - 5 -
         c. The Asserted Claims Fail Alice Step 2 ....................................................................... - 10 -
         d. All Claims of Both Patents Are Patent Ineligible ....................................................... - 12 -
   III. COUNTS I AND II MUST BE DISMISSED FOR FAILURE TO PLEAD PATENT MARKING ..... - 13 -

   IV. COUNTS I AND II FAIL TO PLAUSIBLY PLEAD DIRECT INFRINGEMENT .......................... - 14 -

   V.       COUNTS I AND II FAIL TO PLAUSIBLY PLEAD INDIRECT INFRINGEMENT ....................... - 16 -

CONCLUSION ....................................................................................................................... - 19 -




                                                                      ii
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 3 of 24 PageID #: 101




                              TABLE OF AUTHORITIES

CASES

10x Genomics, Inc. v. Celsee, Inc.,
  2019 WL 5595666 (D. Del. 2019) ___________________________________________ - 16 -

Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
  573 U.S. 208 (2014). ______________________________________________________ - 10 -

Arctic Cat Inc. v. Bombardier Recreational Prod. Inc.,
  876 F.3d 1350 (Fed. Cir. 2017). _____________________________________________ - 14 -

Bos. Sci. Corp. v. Nevro Corp.,
  415 F. Supp. 3d 482 (D. Del. 2019) _____________________________________ - 15 -, - 17 -

Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta,
  955 F.3d 971 (Fed. Cir. 2020)________________________________________________ - 9 -

BSG Tech LLC v. Buyseasons, Inc.,
  899 F.3d 1281, (Fed. Cir. 2018) _____________________________________________ - 12 -

CardioNet, LLC v. InfoBionic, Inc,
  ___F.3d___, 2020 WL 1897237 (Fed. Cir. 2020) _______________________________ - 10 -

Customedia Techs., LLC v. Dish Network Corp.,
  951 F.3d 1359 (Fed. Cir. 2020)______________________________________________ - 11 -

Disc Disease Sols. Inc. v. VGH Sols., Inc.,
  888 F.3d 1256 (Fed. Cir. 2018)______________________________________________ - 14 -

Dodots Licensing Sols. LLC v. Lenovo Holding Co., Inc.,
  2018 WL 6629709 (D. Del. 2018) ___________________________________________ - 18 -

Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
  955 F.3d 1317 (Fed. Cir. 2020)______________________________________ - 6 -, - 7 -, - 8 -

Express Mobile, Inc. v. DreamHost LLC,
  2019 WL 2514418 (D. Del. 2019) ___________________________________________ - 14 -

Fowler v. UPMC Shadyside,
  578 F.3d 203, 210 (3d Cir. 2009) _____________________________________________ - 4 -

Fujitsu Ltd. v. Netgear Inc.,
  620 F.3d 1321 (Fed. Cir. 2010)______________________________________________ - 16 -


                                            iii
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 4 of 24 PageID #: 102




i4i Ltd. P’ship v. Microsoft Corp.,
   598 F.3d 831 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011) _________________________ - 16 -

Innovative Global Sys., LLC v. Keep Truckin, Inc.,
  2020 WL 1443201 (D. Del. 2020) ________________________________________ - 3 -, - 6 -

Interval Licensing LLC v. AOL, Inc.,
   896 F.3d 1335 (Fed. Cir. 2018)__________________________________________ - 8 -, - 11 -

IP Commc’n Sols., LLC v. Viber Media (USA) Inc.,
  2017 WL 1312942 (D. Del. 2017) ______________________________________ - 18 -, - 19 -

Linear Tech. Corp. v. Int’l Trade Comm’n,
  566 F.3d 1049 (Fed. Cir. 2009)______________________________________________ - 16 -

LoganTree LP v. Omron Healthcare, Inc.,
  2019 WL 4538730 (D. Del. 2019) ______________________________________ - 16 -, - 18 -

Lucent Techs., Inc. v. Gateway, Inc.,
  580 F.3d 1301 (Fed. Cir. 2009)______________________________________________ - 16 -

Mammana v. Fed. Bureau of Prisons,
 934 F.3d 368 (3d Cir. 2019) _________________________________________________ - 4 -

McCoy v. Favata,
 2020 WL 1929040 (D. Del. 2020) ____________________________________________ - 4 -

Nalco Co. v. Chem-Mod, LLC,
  883 F.3d 1337 (Fed. Cir. 2018)______________________________________________ - 17 -

Ormco Corp. v. Align Tech., Inc.,
  463 F.3d 1299 (Fed. Cir. 2006)_________________________________________ - 16 -, - 18 -

Purohit v. Legend Pictures, LLC,
  2020 WL 1441614 (D. Del. 2020) ___________________________________________ - 17 -

SAP Am., Inc. v. InvestPic, LLC,
  898 F.3d 1161 (Fed. Cir. 2018)______________________________________________ - 13 -

SuperInterconnect Techs. LLC v. HP Inc.,
  2019 WL 6895877 _______________________________________________________ - 15 -

Tenaha Licensing LLC v. Vocera Commc'ns, Inc.,
  2020 WL 30489 (D. Del. 2020) _____________________________________________ - 18 -




                                             iv
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 5 of 24 PageID #: 103




Vorchheimer v. Philadelphian Owners Ass'n,
  903 F.3d 100 (3d Cir. 2018) _________________________________________________ - 5 -

Wildcat Licensing WI LLC v. Faurecia S.A.,
  2019 WL 7067090 (D. Del. Dec. 23, 2019) ____________________________________ - 17 -

STATUTES

35 U.S.C. § 101 _________________________________________________________ - 1 -, - 4 -

35 U.S.C. § 271(c) _________________________________________________________ - 19 -

35 U.S.C. § 287(a) ________________________________________________ - 1 -, - 3 -, - 13 -

RULES

Fed. R. Civ. P. Rule 12(b)(6) ______________________________________________ -passim -




                                           v
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 6 of 24 PageID #: 104




                                          INTRODUCTION

       Plaintiff Kajeet, Inc. (“Kajeet”) filed the present Complaint against Defendant Gryphon

Online Safety, Inc. (“Gryphon”) asserting infringement of claim 27 of U.S. Patent No. 8,667,559

(“the ’559 patent”) and claim 27 of U.S. Patent No. 7,899,438 (“the ’438 patent”). Because the

patents are not directed to patent eligible subject matter under Section 101, and because the

Complaint otherwise fails to state a plausible claim for relief, Gryphon respectfully requests that

this Court dismiss Kajeet’s Complaint under Fed. R. Civ. P. Rule 12(b)(6).

                                 SUMMARY OF ARGUMENTS

         1. Kajeet’s Complaint fails to state a claim upon which relief can be granted because

the asserted claims of both ’559 patent and ’438 patent are directed to patent-ineligible subject

matter and are thus invalid under 35 U.S.C. § 101. Neither claim involves any physical or

tangible components beyond standard networks, phones and servers, and all limitations of the

claims are purely abstract. Thus, both claims fail Alice Step 1.

       2.      The claims also do not contain any additional limitations that supply an inventive

concept. All the limitations are merely routine and utilize well-known functions of generic

computer components.

       3.      Kajeet’s Complaint must also be dismissed because the Complaint fails to plead

compliance with 35 U.S.C. § 287(a).

       4.      Kajeet’s Complaint must also be dismissed because the Complaint fails to

plausibly allege infringement of the ’559 patent and ’438 patent, as Kajeet fails to properly plead

either direct or indirect infringement.




                                               -1-
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 7 of 24 PageID #: 105




                                   STATEMENT OF FACT

        a. The Two Claims In Suit

       The Complaint pleads infringement of Claim 27 of the ’438 patent, a product claim, and

Claim 27 of the ’559 patent, a method claim. The ’559 patent is a continuation of the application

that resulted in the ’438 patent, and thus, both patents share a common specification.

       The two patents disclose and claim the abstract idea of a software element on a

communication or computing device that can restrict access to the device based on pre-defined

policies. The patent claims do not restrict the devices, and any conventional generic devices is

encompassed by the claims, and the remainder of the disclosures and the asserted claims is

purely functional in nature.

       The two asserted claims are quoted below. Although one is a product and the other is a

method claim, and some of the words are different, both claims are directed to a system and

method in which a computing device includes an application that can either permit or deny

access based on pre-defined policies:

            Claim 27 of ’438 Patent                          Claim 27 of ’559 Patent

 A system for managing in real-time a              A method for controlling a computing device
 communication device used by a user on a          configured to execute a function using a
 communication network, comprising:                communication network managed by a
                                                   service provider, the method comprising:
 a policy decider housed within a network          sending to a server a request to communicate
 device on the communication network for           with a remote computing device over the
 storing a list of policies that control one or    communication network;
 more features or functions associated with the
 communication device and for automatically        receiving in real-time from the server a
 deciding to accept or deny a request sent to or   decision granting or denying the request, the
 from the communication device to perform          decision being based on a policy stored at the
 the features or functions based on one or more    server and configured by an administrator;
 policies from the list of policies; and           and

 a policy enforcer housed within a network         enforcing the decision by enabling a
 device on the communication network for           communication with the remote computing

                                               -2-
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 8 of 24 PageID #: 106




 communicating the request to the policy           device over the communication network when
 decider and enforcing a decision by the policy    the decision grants the request and by
 decider as to whether the request has been        disabling the communication when the
 accepted or denied by either notifying the user   decision denies the request, the
 of the denied request and taking one or more      communication being enabled or disabled
 actions consistent with the denied request or     without storing the policy on the computing
 taking one or more actions consistent with the    device.
 accepted request.

       In both patents, neither the claims nor the specification disclose any physical or tangible

components beyond the standard conventional generic items of a phone, network, server and

switching center. All other disclosures of the patents and the limitations of the claims are purely

functional, and the functions are routine and performed in a routine manner in conjunction with

the conventional generic equipment.

        b. Kajeet’s Complaint

       Kajeet’s Complaint asserts two Counts, one for each of the two asserted patents. Count I

pleads direct infringement, inducement to infringe and contributory infringement of “at least

claim 27 of the ’559 Patent.” (¶ 41). Count II pleads direct infringement, inducement to infringe

and contributory infringement of “at least claim 27 of the ’438 Patent.” (¶ 59).

       Kajeet’s Complaint does not include any reference to 35 U.S.C. § 287(a) or patent

marking. The Complaint does not suggest that Defendant Gryphon had any knowledge of either

patent until Gryphon was served with Complaint.

                                          ARGUMENT

      I. THE APPLICABLE LAW

   The laws applicable to the present motion are set forth in Innovative Glob. Sys., LLC v. Keep

Truckin, Inc., 2020 WL 1443201 at *2 (D. Del. 2020), and Sections IA (Motion to Dismiss for

Failure to State a Claim), IB (Patent-Eligible Subject Matter) and IC (Pleading Direct

Infringement) of the “Legal Standards” portion of that decision are referenced and followed here.


                                               -3-
 Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 9 of 24 PageID #: 107




     II. THE CLAIMS ARE UNPATENTABLE UNDER 35 U.S.C. § 101

         The respective Claims 27 of the two asserted patents are the only claims specifically

pled by Plaintiff Kajeet. The two claims are representative of all the claims of the two patents.

        a. Pleading Patentability Arguments Does Not Avoid Dismissal

         Kajeet presumably anticipated that the two claims asserted in this case are subject to

dismissal for patent ineligibility under 35 U.S.C. § 101. To forestall that dismissal, Kajeet’s

Complaint is written as essentially an argument for patent eligibility.

         To be sure, a Court must consider the pleadings of the Complaint on a § 101 motion.

However, the normal Rule 12(b)(6) standards still apply, and the Court will accept “all of the

complaint’s well-pleaded facts as true" but will “disregard any legal conclusions.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); Mammana v. Fed. Bureau of Prisons, 934

F.3d 368, 372 (3d Cir. 2019) (“In assessing the factual content of the complaint, we disregard

those allegations that are no more than conclusions, but assume the veracity of all well-pleaded

factual allegations”) (internal citations omitted); McCoy v. Favata, 2020 WL 1929040 at *2 (D.

Del. 2020). Here, Kajeet does not plead any facts relevant to the patent eligibility issue. To the

contrary, the Complaint is written as a legal brief with legal conclusions.

         Further, the Complaint not only includes legal conclusions, but the arguments are

irrelevant to the § 101 issues. For example, much of the Complaint is devoted to an exposition

of how allegedly these two great patents solved the problem of restricting access to content on

computing devices. Sadly lacking in the analysis is anything that would demonstrate that the

limitations of the two claims in suit were more than abstract ideas. Kajeet pleads no facts

relevant to whether the limitations are abstract. Indeed, the Complaint never uses the word

“abstract” or “idea.”



                                                -4-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 10 of 24 PageID #: 108




         Further, the pleadings cannot change the plain language of the claims. The method of

Claim 27 of the ’599 patent requires only three steps: (i) “sending to a server a request to

communicate”; (ii) “receiving in real-time from the server a decision granting or denying the

request” where the “decision [is] based on a policy; and (iii) enforcing the decision by enabling

or disabling the communication.

         Similarly, after stripping immaterial verbiage, product Claim 27 of the ’438 patent

requires only (i) a “policy decider” for automatically deciding to accept or deny a request sent to

or from the communication device; and (ii) a “policy enforcer” for communicating a request to

the policy decider and enforcing a decision by the policy decider. In short, Claim 27 covers any

device where a user enters a request, the request is processed pursuant to some pre-defined

policy, and then either the user is given access or not. There is nothing more to the claims, and

no amount of verbiage in the Complaint can change the basic facts.

         Finally, there is one other reason that the Complaint allegations must be disregarded.

The Complaint includes the patents themselves as exhibits, and, to the extent that Kajeet’s

pleadings are inconsistent with the specification and the asserted claims of the patents, then the

patent language controls. The law is well-settled that if the Complaint “exhibits contradict [the]

allegations in the complaint, the exhibits control.” Vorchheimer v. Philadelphian Owners Ass'n,

903 F.3d 100, 112 (3d Cir. 2018).

         Here, Kajeet’s “§ 101” pleadings are essentially nothing more than irrelevant legal

conclusions and legal arguments that contradict the patent specifications and claims. The

pleadings cannot make a silk purse out of a sow’s ear.

        b. The Asserted Claims Fail Alice Step 1

         As previously noted, the two asserted claims, combined, refer only to conventional



                                                -5-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 11 of 24 PageID #: 109




generic computing or communication devices, networks and servers. Such conventional generic

computers are not viewed as physical or tangible components for § 101 purposes. Further, the

specification of the two patents also fails to disclose any physical or tangible components beyond

the conventional and generic communication devices (such as cellular phones), networks, servers

and switching centers.

         Thus, this case is unlike, for example, the patent claim in Innovative Global Systems,

where the Court relied on the fact that the claim there required “an onboard system that

physically exists and uses tangible components specifically adapted to continuously monitor

certain data from the vehicle data bus, analyze that data to generate a compliance status and

signal for a driver based on hours of service and transmit that data to a portable device.” 2020

WL 1443201 at *6.

         After stripping immaterial verbiage, the claimed method is nothing more than sending a

request, having a decision made as to whether the request comports with pre-defined policies,

and then either accepting or rejecting a communication. Similarly, after stripping immaterial

verbiage, the product claim requires only (i) a “policy decider” for automatically deciding to

accept or deny a request sent to or from the communication device; and (ii) a “policy enforcer”

for communicating a request to the policy decider and enforcing a decision by the policy decider.

In short, the claims cover any instance of a user entering a request, and then processing the

request pursuant to pre-defined policies, and then either the user is given access or not.

         These are typical “abstract ideas.” The presently asserted claims cannot be

distinguished from the claim considered in Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,

955 F.3d 1317 (Fed. Cir. 2020). The Ericsson claims were, as here, directed to controlling

access to devices. The claims were far more complex and detailed than the present claims, but



                                                -6-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 12 of 24 PageID #: 110




the Court held them unpatentable. The claim read:

       A system for controlling access to a platform, the system comprising:

       a platform having a software services component and an interface component, the
       interface component having at least one interface for providing access to the
       software services component for enabling application domain software to be
       installed, loaded, and run in the platform;

       an access controller for controlling access to the software services component by
       a requesting application domain software via the at least one interface, the access
       controller comprising:

       an interception module for receiving a request from the requesting application
       domain software to access the software services component;

       and a decision entity for determining if the request should be granted wherein the
       decision entity is a security access manager, the security access manager holding
       access and permission policies; and

       wherein the requesting application domain software is granted access to the
       software services component via the at least one interface if the request is granted.

         The Court held that “[c]ontrolling access to resources is exactly the sort of process that

‘can be performed in the human mind, or by a human using a pen and paper,’ which we have

repeatedly found unpatentable.” Id. at *7. The claims here also can be easily done by humans,

because the claims are nothing more than receipt of a request followed by an either "yes" or "no"

depending on a static policy—something humans encounter every time they call a service center

or banks offering or denying loans to applicants based on suitability and intended use. The

upshot is that here, as in Ericsson, a request is made for access to a resource, that request is

received and evaluated, and then the request is either granted or not.

         In Ericsson, the patentee also defended the claims because the claims were specific to

mobile phones. The Federal Circuit disagreed, holding that “we have repeatedly found the

concept of controlling access to resources via software to be an abstract idea.” Id. Ericsson

finally argued that the claims “solve the specific computer problem . . . of controlling app access


                                                 -7-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 13 of 24 PageID #: 111




in resource-constrained mobile phones.” The Federal Circuit again disagreed, because, inter

alia, the claims did not “ha[ve] the specificity required to transform a claim from one claiming

only a result to one claiming a way of achieving it.” Id. at *8. In Ericsson, as here, the claims

are drafted functionally. The claims are silent as to how access is controlled, and in both, the

claims “merely make generic functional recitations that requests are made and then granted,” and

“[m]erely claiming ‘those functions in general terms, without limiting them to technical means

for performing the functions that are arguably an advance,’ does not make a claim eligible at step

one.” Id.

         Although Ericsson is so directly on point as to be dispositive, it may be noted that there

are a host of patent claims in the same general area of technology that were more complex and

less abstract than the claims here, but which the Federal Circuit had held did not pass Alice Step

1. See, for example:

                                       Unpatentable Claims

Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018):

       A computer readable medium, for use by a content display system, encoded with
       one or more computer programs for enabling acquisition of a set of content data
       and display of an image or images generated from the set of content data on a
       display device during operation of an attention manager, comprising:

       [1] acquisition instructions for enabling acquisition of a set of content data from a
       specified information source;

       [2] user interface installation instructions for enabling provision of a user
       interface that allows a person to request the set of content data from the specified
       information source;

       [3] content data scheduling instructions for providing temporal constraints on the
       display of the image or images generated from the set of content data;

       [4] display instructions for enabling display of the image or images generated
       from the set of content data;

       [5] content data update instructions for enabling acquisition of an updated set of

                                                -8-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 14 of 24 PageID #: 112




       content data from an information source that corresponds to a previously acquired
       set of content data;

       [6] operating instructions for beginning, managing and terminating the display on
       the display device of an image generated from a set of content data;

       [7] content display system scheduling instructions for scheduling the display of
       the image or images on the display device;

       [8] installation instructions for installing the operating instructions and content
       display system scheduling instructions on the content display system; and

       [9] audit instructions for monitoring usage of the content display system to
       selectively display an image or images generated from a set of content data.

Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 976–77 (Fed. Cir. 2020):

       1. A computer implemented method for detecting fraud in financial transactions
       during a payment clearing process, said method comprising:

       receiving through one of a payer bank and a third party, a first record of an
       electronic financial transaction from at least one of the following group: a payer, a
       point-of-sale terminal, an online account and a portable electronic device;

       storing in a database accessible by each party to said payment clearing process of
       said electronic financial transaction, said first record of said electronic financial
       transaction, said first record comprising more than one parameter;

       receiving at said database at least a second record of said electronic financial
       transaction from one or more of a payee bank and any other party to said payment
       clearing process as said transaction moves along said payment clearing process,
       wherein said second record comprises at least one parameter which is the same as
       said more than one parameter of said first record;

       each of said first and second records received at said database comprise at least
       two of the same said more than one parameters;

       determining by a computer when there is a match between at least two of said
       parameters of said second record of said first financial transaction received at said
       database and the same parameters of said first record of said financial transaction
       stored in said database, and wherein any party to said payment clearing process is
       capable of verifying said parameters at each point along said financial transaction
       payment clearing process;

       sending a notification to said payee bank participant with authorization to process
       said electronic financial transaction when said parameters match; and

       sending a notification to said payee bank participant to not process said electronic

                                                -9-
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 15 of 24 PageID #: 113




       financial transaction when said parameters do not match.

        c. The Asserted Claims Fail Alice Step 2

         In Alice Step 2, we “consider the elements of each claim both individually and ‘as an

ordered combination’ to determine whether the additional elements ‘transform the nature of the

claim’ into a patent-eligible application,” or, otherwise stated, whether the claim “contains an

‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible

application.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 221 (2014). Contrary to

Kajeet’s view in its Complaint, the search for an “inventive concept” is different than

determining whether the claim was a technological advancement or differed from the prior art.

CardioNet, LLC v. InfoBionic, Inc, ___F.3d___, 2020 WL 1897237 at *9 (Fed. Cir. 2020) (“the

novelty or nonobviousness of the invention has little to no bearing on the question of what the

claims are ‘directed to’”).

       The asserted claims do not provide any inventive concept. Kajeet argues in its Complaint

that the asserted claims include an inventive concept because the claims require storing policies

at a server remote from the computing device, which Kajeet argues is unconventional and

improves operations. (D.I. 1 ¶¶ 39, 55). The assertion is wrong at two levels.

         Preliminarily, Kajeet’s argument applies only to Claim 27 of the ’599 patent. Kajeet’s

assertions must be disregarded as to Claim 27 of ’438 patent, because in that claim, “a policy

decider” and “policy enforcer” are simply “housed within a network device on the

communication network.” The term “communication network” does not have any special

meaning as it is not defined in the claim or in the specification. Thus, according to the plain

language of the claim, the “a policy decider” and “policy enforcer” need not be “remote,” but can

be on the computing device itself, which is part of the “communication network.” Any attempt

by Kajeet to rewrite Claim 27 of ’438 patent must be disregarded as contrary to law. Interval
                                               - 10 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 16 of 24 PageID #: 114




Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1348 (Fed. Cir. 2018) (rejecting argument that a

claim’s “distributed architecture” supplied the inventive concept, because “none of the claims

recite anything even akin to a distributed architecture”).

         Second, that the policies are stored at a server, rather than on a computing device, does

not render the claim patentable. The decision to store the policies at the server rather than at the

device is still an abstract idea. The claim still covers every conventional generic server and

computing device, and the location of conventional generic policies on a conventional generic

server. Storing policies on gateway servers in intranets has been an abstract idea being used at

least two decades earlier than the date of claimed invention.

       An apt case in point is Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359,

1361 (Fed. Cir. 2020), which involved the following claim, which included a limitation that

information was stored at “a remote account transaction server”:

       A data delivery system for providing automatic delivery of multimedia data
       products from one or more multimedia data product providers, the system
       comprising:

       a remote account transaction server for providing multimedia data products to an
       end user, at least one of the multimedia data products being specifically identified
       advertising data; and

       a programmable local receiver unit for interfacing with the remote account
       transaction server to receive one or more of the multimedia data products and for
       processing and automatically recording the multimedia data products, said
       programmable local receiver unit including at least one individually controlled
       and reserved advertising data storage section adapted specifically for storing the
       specifically identified advertising data, said at least one advertising data storage
       section being monitored and controlled by said remote account transaction server
       and such that said specifically identified advertising data is delivered by said
       remote account transaction server and stored in said at least one individually
       controlled and reserved advertising data storage section.

       The Court held that the claim failed Alice Step 2, because “[a]side from the abstract idea

of delivering targeted advertising, the claims recite only generic computer components, including


                                               - 11 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 17 of 24 PageID #: 115




a programmable receiver unit, a storage device, a remote server and a processor” and “[s]uch

generic and functional hardware is insufficient to render eligible claims directed to an abstract

idea.” Customedia Techs., 951 F.3d at 1366.

         Even if Kajeet is correct that the storage location is unconventional, that limitation does

not improve or in any way affect the server or the computing devices. In the absence of such a

factor, the location of the policies remains just another abstract idea. Choosing the location of a

policy database is a most basic choice that is made in any server – device situation. It is

irrelevant that Kajeet’s choice was “unconventional.” BSG Tech LLC v. Buyseasons, Inc., 899

F.3d 1281, 1291 (Fed. Cir. 2018) (“At Alice step two, it is irrelevant whether considering

historical usage information while inputting data may have been non-routine or unconventional

as a factual matter”).

         Nor is there any inventive concept in the ordered combination of the components or

steps of the two patents. Both the components and steps are organized in a completely

conventional way—a request is made, processed according to policies, and then access to a

computing device is either granted or denied. The claims thus fail to describe a specific, discrete

implementation of the abstract idea sufficient to qualify for eligibility under § 101.

         Thus, both asserted claims remain nothing more than abstract ideas implemented on

standard generic communication computers. The “inventive concept” for which Kajeet has

argued in its brief is legally irrelevant. Both asserted claims are unpatentable.

        d. All Claims of Both Patents Are Patent Ineligible

         Representative Claims 27 of the ’599 patent and the ’438 patent have been shown to be

patent ineligible. Kajeet’s Complaint does not suggest that any of the other independent or

dependent claims include any limitations that would further distinguish Alice or provide any new



                                               - 12 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 18 of 24 PageID #: 116




argument for patent eligibility. Thus, all claims of both asserted patents are unpatentable. SAP

Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169-70 (Fed. Cir. 2018).

    III. COUNTS I AND II MUST BE DISMISSED FOR FAILURE TO PLEAD PATENT MARKING

         Claims 1-21 of the ’559 patent are product claims. In the Complaint, Kajeet has

asserted infringement of “at least claim 27 of the ’559 Patent, among others” and has alleged that

Gryphon has infringed Claim 27 because Gryphon “makes, has made, uses, and sells the

Accused Products.” (D.I. 1 ¶ 43). Thus, Kajeet has asserted product claims against Gryphon,

and the “other” asserted claims include product claims 1-21. In short, Kajeet has alleged product

claims against Gryphon.

         Count II pleads infringement of Claim 27 of the ‘438 patent, which is a product claim.

         Given that both Counts I and II plead infringement of product claims, any infringement

allegation is constrained by the patent-marking statute, 35 U.S.C. § 287(a). Specifically,

patentees and their licensees are required to mark with the relevant patent number any product

that they import, make, offer for sale, or sell, and:

       In the event of failure so to mark, no damages shall be recovered by the patentee
       in any action for infringement, except on proof that the infringer was notified of
       the infringement and continued to infringe thereafter, in which event damages
       may be recovered only for infringement occurring after such notice. Filing of an
       action for infringement shall constitute such notice.

35 U.S.C. § 287(a).

         To comply with the Iqbal/Twombly pleading standard, the Plaintiff patentee must plead

compliance with the patent marking statute in its complaint, and failure to do so requires

dismissal of the claim:

       Defendants separately note that Plaintiff has failed to plead compliance with the
       marking statute. …. It is the patentee’s burden to plead compliance with § 287(a).
       Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1366 (Fed.
       Cir. 2017). Plaintiff avers that there is no evidence that there was anything for it
       to mark but does not argue that it pled compliance. …. At the motion to dismiss
                                                 - 13 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 19 of 24 PageID #: 117




       stage, I am only concerned with the sufficiency of the claims. A claim for past
       damages requires pleading compliance with the marking statute—even when
       compliance is achieved, factually, by doing nothing at all. Thus, as Plaintiff has
       failed to state a claim for past damages, I will grant Defendants’ motions.

Express Mobile, Inc. v. DreamHost LLC, 2019 WL 2514418 at *2 (D. Del. 2019).

       The Arctic Cat decision by the Federal Circuit reference by Judge Andrews states

unequivocally that a plaintiff patentee must plead compliance with the marking requirement:

“The patentee bears the burden of pleading and proving he complied with § 287(a)'s marking

requirement. . . . Whether a patentee's articles have been marked “is a matter peculiarly within

his own knowledge.” Arctic Cat Inc., supra.

       Kajeet has not pled compliance with the patent marking statute, and, thus, Express

Mobile requires that Counts I and II must be dismissed as a matter of law.

    IV. COUNTS I AND II FAIL TO PLAUSIBLY PLEAD DIRECT INFRINGEMENT

         Claims 27 of both patents-in-suit are both lengthy and generic. Normally,

Iqbal/Twombly require that the complaint “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570, 127 S.Ct. 1955. In Disc Disease Sols. Inc. v. VGH Sols., Inc., 888

F.3d 1256 (Fed. Cir. 2018), this plausibility standard was met by plaintiff’s fairly bare-bone

allegations because the “case involves a simple technology.” Id. at 1260.

       Claim 27 of the ’438 Patent comprises almost undecipherable limitations such as “policy

decider,” “policy enforcer,” “enforcing a decision by the policy decider” and “taking one or more

actions consistent with the denied request or taking one or more actions consistent with the

accepted request.” Yet, neither the words “decider” and “enforcer” are not found anywhere in

the patent’s disclosure, and the claim terms “policy decider” and “policy enforcer” are certainly

not disclosed in the patent. Nor is there any indication in the disclosure of what specifically is




                                               - 14 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 20 of 24 PageID #: 118




encompassed by the indefinite and generic statement “taking one or more actions consistent with

the denied request or taking one or more actions consistent with the accepted request.”

       Most importantly, Kajeet’s Complaint quotes the “decider” and “enforcer” claim

limitations, but never construes or interprets those claims, and never identifies where in

Gryphon’s system such limitations are arguably met. Gryphon is not on notice of what Kajeet

alleges to be the infringement in this case.

         In view of the complex elements of the claims here, this is a case where the “technology

is far from simple, and the . . . conclusory allegations in [the] complaint’s [sic] do not provide

fair notice of [the] infringement claims.” SuperInterconnect Techs. LLC v. HP Inc., 2019 WL

6895877, at *2 fn. 3 (D. Del. 2019). As in SuperInterconnect Techs., “[b]ecause [the] complaint

does not show how [Gryphon] may infringe, it does not provide [Gryphon] with fair notice of the

basis for [Kajeet’s] direct infringement claims” and the direct infringement claims must be

dismissed. See also Bos. Sci. Corp. v. Nevro Corp., 415 F. Supp. 3d 482, 490 (D. Del. 2019)

(“In this case, the technology is far from simple and thus Disc Disease is inapposite. The

voluminous exhibits attached to the First Amended Complaint do not provide fair notice of

infringement by the accused products”).

         As to Claim 27 of the ’559 patent, it is a method claim. “To plead a cause of action for

direct infringement of a method claim, the complaint must allege that the accused infringer

‘perform[ed] all the steps of the claimed method, either personally or through another acting

under his direction or control.’” 10x Genomics, Inc. v. Celsee, Inc., 2019 WL 5595666 at *11 (D.

Del. 2019), report and recommendation adopted, 2019 WL 6037558 (D. Del. 2019) (quoting

Courtesy Prods. LLC v. Hamilton Beach Brands, Inc., 73 F. Supp. 3d 435, 439 (D. Del. 2014)

(quoting Akamai Techs., Inc. v. Limelight Networks, Inc., 692 F.3d 1301, 1307 (Fed. Cir.



                                                - 15 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 21 of 24 PageID #: 119




2012))). “A method claim is directly infringed only by one practicing the patented method.”

Linear Tech. Corp. v. Int’l Trade Comm’n, 566 F.3d 1049, 1060–61 (Fed. Cir. 2009). See also

i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 850 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011).

It “is not enough to simply show that a product is capable of infringement; the patent owner must

show evidence of specific instances of direct infringement.” Fujitsu Ltd. v. Netgear Inc., 620

F.3d 1321, 1329 (Fed. Cir. 2010). Sales of a product “alone cannot infringe the patent” and

infringement occurs “only when someone performs the method using” the product. Lucent

Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2009).

         Yet, Kajeet never asserts that Gryphon or anyone else has performed all the steps of

Claim 27. The only potentially relevant pleading is ¶ 41, where Kajeet alleges:

       Gryphon … makes, has made, uses, and sells the Accused Products which
       practice the system and method claimed in at least claim 27 of the ‘559 Patent,
       among others. In addition, Gryphon’s quality testing and demonstrations of
       operation of the Accused Products to manage use of computing devices directly
       infringe, either literally or under the doctrine of equivalents, at least claim 27 of
       the ‘559 Patent.

But, “makes, has made, uses, and sells the Accused Products” does not plead infringement of a

method claim. Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311 (Fed. Cir. 2006) (“Method

claims are only infringed when the claimed process is performed, not by the sale of an apparatus

that is capable of infringing use”). The Count should be dismissed. LoganTree LP v. Omron

Healthcare, Inc., 2019 WL 4538730 at *4 (D. Del. 2019) (“Regarding direct infringement,

because claim 20 is a method claim, a claim for direct infringement requires allegations that the

defendant has performed every claimed step of claim 20”).

     V. COUNTS I AND II FAIL TO PLAUSIBLY PLEAD INDIRECT INFRINGEMENT

         “To state a claim of induced infringement that can survive a motion to dismiss, the

complaint must plead (1) an underlying act of direct infringement . . . (2) facts plausibly


                                                - 16 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 22 of 24 PageID #: 120




supporting an inference that the defendant intended another to take the acts that are alleged to

constitute infringement, and (3) facts plausibly supporting an inference that the defendant knew

that the induced acts constituted infringement.” Wildcat Licensing WI LLC v. Faurecia S.A.,

2019 WL 7067090 at *3 (D. Del. Dec. 23, 2019), report and recommendation adopted, 2020 WL

95481 (D. Del. 2020).

         Both Counts II and III plead indirect infringement. The indirect infringement claims

must be dismissed for several alternative reasons. First, “[t]here can be no indirect infringement

without direct infringement.” Purohit v. Legend Pictures, LLC, 2020 WL 1441614 at *5 (D. Del.

2020) (citing Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)).

There can be no contributory infringement if Kolcraft failed to show direct infringement. Nalco

Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018). Kajeet has failed to sufficiently

allege direct infringement by Gryphon, and, thus “Plaintiff does not state claims for contributory

infringement or infringement based on vicarious liability.” Id.

         Second, both “induced infringement and contributory infringement require knowledge

of the patent in suit and knowledge of patent infringement.” Bos. Sci. Corp. v. Nevro Corp., 415

F. Supp. 3d 482, 491 (D. Del. 2019) (quoting Commil USA, LLC v. Cisco Sys., Inc., 575 U.S. 632

(2015)). Here, Kajeet seeks damages for inducement to infringe and for contributory

infringement during the period of time when inducement to infringe and contributory

infringement were impossible, because there is no pleading that Gryphon knew about the patents

at any time before the Complaint here was served on Gryphon.1




1
   Thus, Count I ¶ 45 pleads damages based on inducement and contributory infringement
without any restriction, and ¶ 61 makes the identical damage claim as to the ‘438 patent in Count
II. Similarly, Kajeet’s prayer for relief does not differentiate damages.
                                               - 17 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 23 of 24 PageID #: 121




         Third, the inducement allegation as to Claim 27 of the ’559 patent is unintelligible.

Thus, Kajeet purports to plead inducement to infringe Claim 27 of the ’559 patent in ¶ 42 of the

Complaint. But, that paragraph includes the statement “Gryphon has induced, caused, urged,

encouraged, aided and abetted its direct and indirect customers to make, use, sell, offer for sale

and/or import one or more of the Accused Products” and concludes with the statement “including

the making, using, selling, offering for sale and/or importation of the Accused Products in the

United States.” (italics supplied). As noted previously, “making, using, selling, offering for sale

and/or importation of the Accused Products” does not plead infringement of a method claim.

Ormco Corp., supra; LoganTree, supra.

         Fourth, both Counts I and II should be dismissed because Kajeet does not plead that

Gryphon had knowledge of any infringement by its alleged customers. Tenaha Licensing LLC v.

Vocera Commc'ns, Inc., 2020 WL 30489 at *9 (D. Del. 2020); Dodots Licensing Sols. LLC v.

Lenovo Holding Co., Inc., 2018 WL 6629709 at *4 (D. Del. 2018) (“[F]or Defendants’

marketing activities to plausibly suggest a specific intent to induce infringement, there must be

knowledge of the customers’ infringement (which Plaintiff fails to adequately plead)”); IP

Commc’n Sols., LLC v. Viber Media (USA) Inc., 2017 WL 1312942 at *4 (D. Del. 2017).

         Fifth, although Kajeet has included typical boilerplate allegations that “Gryphon

provides step-by-step instructions for installation, setup, and use of the Accused Products to

infringe” (¶¶42, 58), Kajeet fails to give notice to Gryphon what it is about these instructions that

results in infringement of the method claim. IP Commc'n Sols., LLC v. Viber Media (USA) Inc.,

2017 WL 1312942 at *4 (D. Del. 2017) (“IPCS failed to adequately allege how Viber provided

technical support services or detailed instructions promoting the use of the VoIP application and

the server system in an infringing manner”).



                                               - 18 -
Case 1:19-cv-02370-MN Document 12 Filed 05/08/20 Page 24 of 24 PageID #: 122




         Finally, Kajeet’s contributory infringement allegations as to Claim 27 of the ’438 patent

must be dismissed, because the only pleading cannot survive the plain language of 35 U.S.C. §

271(c). That statute provides:

       (c) Whoever offers to sell or sells within the United States or imports into the
       United States a component of a patented machine, manufacture, combination or
       composition, or a material or apparatus for use in practicing a patented process,
       constituting a material part of the invention, knowing the same to be especially
       made or especially adapted for use in an infringement of such patent, and not a
       staple article or commodity of commerce suitable for substantial noninfringing
       use, shall be liable as a contributory infringer.

Here, Kajeet accuses Gryphon of direct infringement by making, using and selling the “Accused

Products.” Then, in ¶ 59, Kajeet asserts that the same Accused Products, which are accused of

direct infringement, are somehow also liable for contributory infringement using language that

has no relationship to reality, as they Accused Products, by definition, are not “components” and

they cannot be a “material or apparatus for use in practicing a patented process” because Claim

27 of the ’438 Patent is a product claim.

                                            CONCLUSION

       On the basis of the foregoing analysis of fact and law, Gryphon respectfully requests that

this Court dismiss Kajeet’s Complaint under Fed. R. Civ. P. 12(b)(6).

                                                 Respectfully Submitted,

 OF COUNSEL:                                       /s/ George Pazuniak
                                                   George Pazuniak (No. 478)
 Sanjeev Kumar                                     O’Kelly & Ernst, LLC
 Hunt Pennington Kumar & Dula PLLC                 824 N. Market Street, Suite 1001A
 609 Castle Ridge Road, Suite 315                  Wilmington, DE 19801
 Austin, TX 78746                                  302-478-4230
 (512) 766-6082                                    gp@del-iplaw.com
 skumar@hpkdlaw.com

                                                        Counsel for Defendant
                                                        Gryphon Online Safety, Inc.


                                               - 19 -
